WR-76,781-01
                                                  COURT OF CRIMINAL APPEALS
                                                                   AUSTIN, TEXAS
                                                  Transmitted 7/2/2015 12:02:46 PM
July 2, 2015                                         Accepted 7/2/2015 1:14:50 PM
                                                                    ABEL ACOSTA
                        NO. WR-76,781-01                                    CLERK



               IN THE COURT OF CRIMINAL APPEALS
                         AUSTIN, TEXAS




  EX PARTE ROBERTO GONZALEZ DE LA CRUZ, Applicant




               APPLICANT’S MOTION FOR REHEARING




                        CAUSE NO. 835305
                     174TH DISTRICT COURT
                  FROM HARRIS COUNTY, TEXAS




                                  STANLEY G. SCHNEIDER
                                  SCHNEIDER & McKINNEY, P.C.
                                  TEXAS BAR NO. 17790500
                                  44O LOUISIANA, SUITE 800
                                  HOUSTON, TEXAS 77002
                                  OFFICE: (713) 951-9994
                                  FAX: (713) 224-6008
                                  EMAIL: stans3112@aol.com

                                  ATTORNEY FOR APPLICANT
                                  ROBERTO DE LA CRUZ
                                IDENTIFICATION OF PARTIES

Roberto Gonzalez De La Cruz. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Applicant

         c/o Stanley G. Schneider
         Schneider & McKinney, P.C.
         440 Louisiana, Suite 800
         Houston, Texas 77002

The Hon. Devon Anderson. . . . . . . . . . . . . . . . . . . . . . . . . . . Attorney for the State
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Trial Counsel for the State

         Harris County District Attorney’s Office
         1201 Franklin, 6th floor
         Houston, Texas 77002


Cruz Cervantes. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Counsel for Applicant at trial
Lorraine Cervantez. . . . . . . . . . . . . . . . . . . . . . . . . . . Counsel for Applicant at trial


Stanley G. Schneider. . . . . . . . . . . . . . . . . . . . . . . Counsel for Appellant on appeal

         Schneider & McKinney, P.C.
         440 Louisiana, Suite 800
         Houston, Texas 77002

Honorable Doug Shaver. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Trial Judge




                                                          i
                                         TABLE OF CONTENTS


IDENTIFICATION OF PARTIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . I

INDEX OF AUTHORITIES
    Cases. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii
    Statutes and Rules. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

I. PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

II. REASON FOR REHEARING.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

III. ARGUMENT IN SUPPORT OF REHEARING. . . . . . . . . . . . . . . . . . . . . . . . 1

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15




                                                            ii
                                      INDEX OF AUTHORITIES

                                                       Cases

Alcorta v. Texas, 355 U.S. 28 (1957). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Barrientes v. Johnson, 221 F.3d 741 (5th Cir. 2000). . . . . . . . . . . . . . . . . . . . . . . . 9

Burkhalter v. State, 493 S.W.2d 214 (Tex. Cr. App. 1973). . . . . . . . . . . . . . . . . . 10

Estrada v. State, 313 S.W.3d 274 (Tex. Crim. App. 2010). . . . . . . . . . . . . . . . . . 14

Ex parte Ghahremani, 332 S.W.3d 470 (Tex. Crim. App. 2011). . . . . . . . . . . 9, 14

Ex parte Chabot, 300 S.W.3d 768 (Tex. Crim. App. 2009). . . . . . . . . . . . . . . . . . 9

Ex parte Chavez, 371 S.W.3d 200 (Tex. Crim. App. 2012). . . . . . . . . . . . . . . . . . . 8

Mooney v. Holohan, 294 U.S. 103 (1935). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Napue v. Illinois, 360 U.S. 264 (1959). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 14

Nobles v. Johnson, 127 F.3d 409 (5th Cir. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . 9


                                             Statutes and Rules

TEX. CODE CRIM. PROC. art. 11.07. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

TEX. R. APP. P. 79.1.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




                                                          iii
TO THE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      COMES NOW ROBERTO DE LA CRUZ, Applicant herein, by and through

his attorney, STANLEY G. SCHNEIDER, and pursuant to TEX. R. APP. P. 79.1,

files Motion for Rehearing and in support thereof, would show the Court as follows:

                              I. Procedural History

      This Court’s opinion was issued on June 17, 2015. This Motion for Rehearing

is due on July 2, 2015.

                            II. Reason For Rehearing

      By its opinion, this Court is sustaining a conviction based on testimony that is

false. New scientific evidence that proves the falsity of every witness who testified

at Applicant’s trial. Due process and the concept of fundamental fairness demands

that this Court reconsider its opinion and remand this cause for a new trial.

                     III. Argument in Support of Rehearing

      The lie embraced by the State is that Marcos Torres saw Roberto DelaCruz

shoot Jorge Pena in front of Porras’ Bakery and then helped transport Jorge Pena’s

body to a nature reserve fifteen minutes from the bakery. The State argued to the jury

that the medical examiner was incompetent to interpret the scene and that the police

were qualified to interpret evidence.

      Today, the State has now stipulated that the competent scientific evidence

                                          1
confirmed that Jorge Pena was shot where his body was recovered. The State agreed

that Jorge Pena was shot twice in the head at the nature reserve yet still argue that a

conviction must be upheld. The State argues that the testimony from Dr. Wolff does

not prove that Marcos Torres did not see Roberto DeLaCruz shoot Jorge Pena.

      All of the testimony from all of the state’s witnesses Marcos Torres, police

witnesses Brian Naismith, Daniel Woolcock, Pamela Erikson, Raul Budd and

Assistant Medical Examiner Paul Shrode were false in some fashion.

      Without consideration of the new scientific evidence, the trial judge was

surprised by the verdict.

      Since I heard the case — I have no idea what else occurred during the
      course of the trial, the conversations. I can tell you this: As far as
      Marcos Torres is concerned, the State’s main and only witness that
      I remember, I was surprised myself that the jury believed him and
      found the person guilty. He was an unbelievable witness, in my
      opinion. The jury believed him.

(8 RR 51). (emphasis added)

      Applicant filed an application for writ of habeas corpus pursuant to TEX. CODE

CRIM. PROC. art. 11.07 wherein he raised the following issues:

      (1)    Applicant was denied effective assistance of counsel for the following

reasons:

             A.     Trial counsel failed to object to the opinions and qualifications of
                    Baytown Police Officers Daniel Woolcock, Pamela Erickson and

                                           2
     Raul Budd concerning their analysis of the crime scene and blood
     spatter evidence;

B.   Trial counsel failed to cross examine Daniel Woolcock
     concerning his investigation of the scene at Porras’ Bakery on
     November 21, 1998 and his analysis of blood stain evidence;

C.   Trial counsel failed to cross examine Pamela Erickson concerning
     the facts observed by her that supported the defense trial theory
     that Jorge Pena had been shot at the location where his body was
     found;

D.   Trial counsel failed to impeach Raul Ramirez concerning the
     location of the store that Jorge Pena bought beer on the night that
     he disappeared;

E.   Trial counsel failed to cross examine Marco Torres regarding the
     reason for his failure to call the police after witnessing the alleged
     shooting of Jorge Pena; the distance between Applicant and Jorge
     Pena at the time of the shooting; the different descriptions of the
     vehicle that Applicant was driving on November 19 -20, 1998;

F.   Trial counsel failed to cross examine police concerning the date
     Applicant purchased a white Ford LTD, which was described as
     the vehicle being driven by Applicant when Jorge Pena was shot;

G.   Trial counsel failed to cross examine police concerning the scene
     of Porras’ on November 19 and 20, 1998, and the lack of
     evidence of a shooting at the scene and the investigation of
     outside.

H.   Trial counsel failed to cross examine Diana Pena about her
     relationship with Jorge Pena and what she was doing on
     November 19, 1998, prior to the shooting and his leaving their
     house with her brother Raul Ramirez;




                            3
             I.    Trial counsel failed to present expert testimony concerning the
                   interpretation of the scene evidence and failed to present
                   testimony from a crime scene reconstruction or blood spatter
                   expert concerning the positioning of Jorge Pena was shot where
                   his body was discovered;

             J.    Trial counsel failed to make a hearsay objection to the testimony
                   by Officer Budd concerning his interview of Juan DelaGarza and
                   after interviewing DelaGarza and interviewing Marcos Torres.

             K.    Trial counsel failed to object to testimony of Officer Budd
                   concerning the contents of the statement made by a confidential
                   source in September of 1999, concerning the shooting of Jorge
                   Pena.

      The habeas court convened a hearing to consider the allegations of newly

discovered evidence that was previously unavailable and material to the defense and

that Applicant was denied due process by the State’s presentation of false evidence.

The habeas court specifically found that the testimony of each of the State’s was

false. The habeas court found that the amended autopsy report constituted newly

discovered evidence that would have in all probability resulted in a different verdict

because of the credible and unchallenged testimony of Dr. Dwayne Wolfe that Jorge

Pena had been shot in the head twice and not once as testified to by Assistant Medical

Examiner Dr. Paul Shrode, a witness called by the State. Dr. Wolfe also testified that

the second shot to the head of Jorge Pena occurred within a minute of the first shot

to Jorge Pena’s head. Dr. Wolfe testified that the second shot definitely occurred at



                                          4
the location where Jorge Pena’s body was found rather being shot at a different

location once and his body transported across Baytown. The trial court further found

that the State theory at trial had no viable or competent evidentiary because the

testimony of Marcos Torres was not supported by any credible forensic evidence.

        The habeas court also did not make recommendations pertaining to

Applicant’s claim that he was denied effective assistance of counsel.

      The habeas court found that Marcos Torres, a paid informant for the Baytown

Police Department, (4 RR 70), testified that on the night of November 19-20, 1998,

he was with Applicant and Applicant’s son-in-law, Juan DeLaGarza. According to

the record, Torres stated that they were drinking, smoking dope, riding around

Baytown. Applicant was driving. The habeas court found that Torres told the jury

that Applicant stopped his vehicle in front of Porras Bakery and went to talk to some

guys. Neither DeLaGarza nor Torres got out of the car. The habeas court found that

Torres said that Applicant got something from the car and walked up to Pena, who

was standing with his hands in his pockets and shot him. Torres stated that he was

not expecting Applicant to shoot anyone. The habeas court further found that Torres

stated that Applicant told Torres to put Pena in the car. Torres stated that he picked

up Pena and put him in the back seat of the car by lifting him up by placing his hands

under his arms and dragging him to the vehicle. Even though he picked up Pena by

                                          5
hugging him under his arms, Torres stated that he did not see where Pena was

bleeding. Torres stated that Applicant instructed him to drive Applicant’s vehicle.

Applicant allegedly directed Torres to drive to some park type area on Bayway Drive.

Somehow Pena’s overalls came off. The habeas court found that the record reflects

that Torres stated that when they got to a deserted area, Applicant told Torres to stop

the vehicle and Applicant pulled Pena from the backseat and left him on the ground.

Torres then threw Pena’s overalls on top of him. The record also reflects that Torres

also stated that he did not go to the police after the shooting because he was afraid of

Applicant. Torres stated that his fear of Applicant was based on the fact that prior to

the shooting of Pena, Applicant shot two guys and after the shooting was going back

and forth to Mexico.1 The record reflects that Torres stated that he did not voluntarily

approach the police but was taken to the Baytown Police Department in September

1999 to give a statement. The record reflects that Torres stated that while giving his

original statement Baytown Police Officer Budded gave him hints about what to say

in his statement. (4 RR 101).

       The habeas court found that the State, in its closing argument attempted to

discredit the opinions of Dr. Shrode and relied totally on the believability of Torres



       1
           Baytown Police report 1999-9574, March 5, 1999, involves the shooting described
by Torres which occurred two months after Pena’s body was discovered.

                                             6
and the police officers:

                     It was Dr. Shrode’s testimony, he said the bullet could have killed
             him instantly. He didn’t say he would bleed instantly. It takes time. It’s
             going to come out of the area where the injury occurred. You can look
             at the photographs. It came out of Mr. Pena’s ear and it came out of the
             injury, which is why it all pooled right by his head.
                     You heard testimony from the officers at the scene about the
             decline from his head and why it flowed downhill. It wasn’t a splatter,
             it was a pooling, a river of blood that flowed from his head. Dr. Shrode
             wasn’t at the scene, he wasn’t there, he didn’t go out and look at the
             body. Sometimes medical examiners do, but they didn’t in this case.
                     The officers were the ones out there at the scene, examining the
             scene, taking a look at it to determine what it is they believed happened.
                     What other physical evidence is there to show you that Marcos
             Torres is believable and credible and what he tells you is the truth?
             When you -- I know thought numerous times -- I’m not going to put this
             picture up. You can take it back there with you and look at all the
             photographs.
                     Remember, the T-shirt and shorts Mr. Pena was wearing. There
             is a trail or blood going down his shirt and onto his shorts. Detectives
             told you they felt that was consistent with him having been propped up
             some point. Very well could have happened in the ride from the car --
             in the car from Porras to the location where they dumped his body out
             in the park.
                     There is no way when he’s on an incline and all the blood is going
             this way, that any blood would down this way. It’s consistent. Juan
             Pena’s body is giving you the evidence for you to believe that this man
             committed the offense of murder. That his blood trailed down as he was
             being transported from Porras to the location in the park.
                     You can take it back there and look at it. You can refresh your
             memory with what the officers told you. All the detectives that were up
             there, they all told you the same thing. That’s what they saw, that’s
             what they believed. Every one of those detectives told you when they’re
             out at the scene, they never, for one minute, thought this offense
             occurred out by the water.
                     The way the body is dumped -- when you look at that photograph,

                                                 7
             it’s kind of like when the officers told you they saw the body, what was
             your initial impression? What did you think? When you look at the
             photograph, it looks like a body has been touched. It doesn’t look like
             someone who has just been shot. Those arms are out, falls backwards,
             the legs in odd angles. His right leg is twisted under. His arms are
             underneath him. A person who’s just been shot, you look at it. I don’t
             think you’re going to think a person can lay like that.
                     ...Look at the photographs. All I’m asking you is to use your
             common sense. The physical evidence corroborates the statement of
             Marcos Torres.

(5 RR 96-98).

      Given Supreme Court precedent, it is inconceivable that this Court determined

that the revelation that competent scientific evidence proved that Jorge Pena was

murdered at the nature reserve and not at Porras’ Bakery was not material. The

Supreme Court has long held that the presentation of false evidence at trial violates

a criminal defendant’s due process rights if the reliability of a given witness may be

determinative of guilt or innocence. Napue v. Illinois, 360 U.S. 264, 269 (1959). In

order to prevail on a claim that his constitutional rights were violated by the

presentation of false testimony, a Petitioner must establish that: 1) the testimony was

actually false; 2) the prosecution knew it was false; and 3) that it was material. Napue

v. Illinois, 360 U.S. at 271. The Supreme Court has also stated that a new trial is

dictated only when the false testimony could, in any reasonable likelihood, have

affected the judgment of the jury. Napue, 360 U.S. at 271.



                                           8
      This Court’s opinion conflicts with its own analysis in Ex parte Chavez, 371
S.W.3d 200 (Tex. Crim. App. 2012) where this Court stated that the standard for

materiality of false testimony is whether there is a “reasonable likelihood that the

false testimony affected the applicant’s” conviction or sentence. See also Ex parte

Chabot, 300 S.W.3d 768, 772 (Tex. Crim. App. 2009); Barrientes v. Johnson, 221
F.3d 741 (5th Cir. 2000). The Fifth Circuit has stated that evidence is false if it is

specific misleading evidence important to the prosecution’s case in chief. False

evidence is material only if there is any reasonable likelihood that [it] could have

affected the jury’s verdict. Nobles v. Johnson, 127 F.3d 409, 415 (5th Cir. 1997).

      The Supreme Court has stated that testimony is false when it creates a false

impression or the witness omitted or glossed over pertinent facts. For example, in

Alcorta v. Texas, 355 U.S. 28 (1957), the defendant claimed that he murdered his wife

as a result of sudden passion when he came home to find a man kissing her. The man,

the only eye-witness to the murder, testified that his relationship with the wife was

nothing more than a casual friendship in which he drove her home from work a few

times. The Supreme Court held that such testimony was false; it created a false

impression of the facts because, in actuality, the man was the wife’s “lover and

paramour,” and the two had sexual intercourse on many occasions. Id. at 30-32.

Similarly, in Ex parte Ghahremani, 332 S.W.3d 470 (Tex. Crim. App. 2011), the

                                          9
victim’s mother testified that after the victim was assaulted, the victim “gained

weight, required therapy, and ‘wasn’t the same socially,’” but the mother denied that

anything else was different about the victim during the time between the assault and

the victim’s intensive therapy. Id. at 478-79. However, the habeas record showed

that the victim sold drugs and was initiated into a gang during that time period. This

Court concluded that the witness’s testimony created a misleading impression of the

facts because of the gravity of the events omitted, the significant period of time that

was not addressed, and the fact that the testimony attributed all of the psychological

treatment to the defendant’s actions. Id. at 479; see also Burkhalter v. State, 493
S.W.2d 214, 218 (Tex. Cr. App. 1973), holding that, although the witness’s statement

was not technically false, it “conveyed an impression to the jury which the State knew

to be false” when the witness’s lawyer had an understanding with the State that the

witness would not be prosecuted if he testified, but the witness testified he did not

have an agreement with the State).

      The rules are simple. A new trial must be granted if the false testimony

affected the outcome of the proceedings. And if the State used false evidence to

support a conviction, the conviction must be set aside.

       In the instant case, the Applicant was convicted of murder and sentence to 99

years in prison. Justice demands that the Court must approve the recommendations

                                          10
of the trial court and grant Applicant a new trial. At trial, the only testimony that

inculpated Applicant was Marcos Torres. The habeas court found that his testimony

was false and that there was no other testimony that linked Applicant to either Jorge

Pena or the shooting except the testimony of Marcos Torres.              The State,

notwithstanding the stipulation entered as part of this habeas proceedings, still

contests the trial court’s recommendation that Applicant be granted a new trial

      Applicant’s conviction rests solely on the testimony of Marcos Torres, a paid

informant for the Baytown Police Department. The evidence presented in the habeas

court proves that there exists no competent or reliable evidence from any source that

Marcos Torres’ testimony is any way true. There exists no evidence that Jorge Pena

and Applicant knew each other or even met on the night that Jorge Pena was shot

except for the testimony of Marcos Torres.

       Essential to the habeas court’s recommendation are the results of the amended

autopsy report that clearly showed that Jorge Pena was shot twice and not once and

that he was shot where his body was discovered. The habeas court found that in all

probability the amended autopsy report establishes without a doubt that there were

two shots to Jorge Pena’s head, the second shot to the head of Jorge Pena occurred

in close proximity in time to the first shot to Jorge Pena’s head and the second shot

definitely occurred at the location where Jorge Pena’s body was found. Thus, there

                                         11
exists no credible forensic evidence that supports the false allegations by Marcos

Torres.

      Applicant believes that this Court must view the trial record especially the

testimony of Marcos Torres within the prism of the State’s stipulation of evidence

entered in this proceedings wherein the State agreed that the credible forensic

evidence presented at trial and by the report of forensic reconstruction expert Tom

Bevel, the amended autopsy report of Dr. Dwayne Wolfe, Deputy Chief Medical

Examiner of Harris County, Texas is more consistent with Jorge Pena being shot at

the location where his body was found and not consistent with the State’s theory at

trial that he was shot at one location, transported by car for approximately 10 minutes

and then his body “dumped” at another location. The State also stipulated that the

credible forensic evidence demonstrates that the complainant had two gunshot

wounds rather than a single gunshot wound. One of the shots entered the face and

one entered the back of the head. And the wound described by Dr. Shrode at the trial

an a exit wound is in fact a second entrance wound.

      Dr. Dwayne Wolfe, Deputy Chief Medical Examiner for Harris County, Texas

testified during the habeas proceedings that the autopsy of Jorge Pena was examined

at the request of the State and it was discovered that there were two gunshot entrance

wounds in the head of Juan Pena and not one. The official autopsy report was

                                          12
changed or modified to reflect that two gunshot entrance wounds in the complainant’s

head. Because of the significance of the second wound to Jorge Pena’s head in

relationship to the facts of the case, the trial court found that the contents of the

amended autopsy report constituted newly discovered evidence.

      In addition to describing the second wound and the path of the bullet, Dr.

Wolfe explained that the significance of the relationship between the trail of blood

on the ground and the blood stain on the complainant’s shirt. He stated that the stains

are consistent with Mr. Pena having been shot right at the location where he was

found and leaning forward as the blood drips down and trails across the ground. The

stains give no indication that he was dragged. Dr. Wolfe stated that there is no

indication that the complainant was transported from one location to the scene where

he was discovered. Dr. Wolfe stated that the shot to the face was an immediate

incapacitating shot and that the complainant’s heart would continue to pump for at

least a minute after the first shot to the face. The only logical conclusion from the

forensic evidence was that Jorge Pena was shot where his body was discovered.

      Thus, the habeas court found that based on the State’s stipulation of evidence

at the habeas hearing and the evidence presented at the habeas hearing that the trial

testimony of Marcos Torres was entirely untrue. The State’s entire theory of trial is

unsupported by competent forensic evidence and that the State misrepresented the

                                          13
testimony of the Dr. Shrode in its final arguments in support of use of the incredible

testimony of Marcos Torres.

      Clearly existing precedent requires that rehearing be granted and a new trial

ordered. Justice demands no less. Napue v. Illinois, 360 U.S. 264, 269 (1959);

Mooney v. Holohan, 294 U.S. 103, 112-11 (1935); Ex parte Ghahremani, 332 S.W.
3d 470, 478 (Tex. Crim. App. 2011); and Estrada v. State, 313 S.W.3d 274, 278-88

(Tex. Crim. App. 2010).

                                     PRAYER

      Wherefore premises considered Applicant prays that this Court grant rehearing

and uphold the findings of the State habeas court.


                                              SCHNEIDER & McKINNEY, P.C.

                                                /s/ Stanley G. Schneider
                                              STANLEY G. SCHNEIDER
                                              TBN: 17790500
                                              440 Louisiana
                                              Suite 800
                                              Houston, Texas 77002
                                              OFFICE: 713-951-9994
                                              FAX: 713-224-6008
                                              E-MAIL: stans3112@aol.com

                                              ATTORNEY FOR APPLICANT




                                         14
                      CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. P. 9.4(i)(3), I certify that the above document contains

3,548 words, excluding the portions excluded in TEX. R. APP. P. 9.4(i)(1).


                                                   /s/ Stanley G. Schneider
                                                 STANLEY G. SCHNEIDER



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

Applicant’s Motion for Rehearing has been mailed, hand-delivered, or e-mailed to the

office of the Harris County District Attorney’s Office, 1201 Franklin; Houston, Texas

77002 and the Office of State Prosecuting Attorney, P.O. Box 13046, Austin, Texas

78711, on this the 2nd day of July, 2015.


                                                   /s/ Stanley G. Schneider
                                                 STANLEY G. SCHNEIDER




                                            15